

Exhibit 10.2
 
LETTER OF INTENT
 


 
This Letter of Intent (“LOI”) is made and entered into as of 14 June 2010 (the
“Effective Date”) by and between [***], a Delaware corporation, with offices at
[***], together with its affiliates (“[***]”), and Accelr8 Technology
Corporation, a company incorporated in Colorado, with offices located at 7000
North Broadway, Building 3-307, Denver, Colorado 80221 (“Accelr8”); jointly as
the “Parties” and individually as a “Party.”
 
WHEREAS [***] is engaged in the business of developing, manufacturing, and
commercializing diagnostic products;
 
WHEREAS Accelr8 is engaged in the business of discovering, validating and
developing quantitative bacterial diagnostics systems that can be used directly
by healthcare professionals;
 
WHEREAS the Parties seek to enter into a potential business collaboration
between the Parties using [***]’ development and commercialization resources and
Accelr8’s BACcel™ technology;
 
WHEREAS it is the desire of the Parties to identify ways to significantly
accelerate the evaluation, development, and feasibility testing of Accelr8’s
BACcel™ technology with the goal of having the first human diagnostic product
ready for commercialization no later than 2012;
 
NOW THEREFORE, [***] and Accelr8 agree as follows:
 


 
CLAUSE 1 – NEGOTIATION OF BUSINESS AGREEMENT
 
The Parties have or will shortly conduct a research evaluation under an
Evaluation Agreement currently under negotiation.  The Parties also commenced
initial discussions regarding further research and joint business
structures.  The Parties now wish to establish the scope, intent and potential
to formalize a business relationship.
 
Pursuant to the terms of this LOI, the Parties will continue good faith
negotiations with the intent to agree on business terms for a formal business
relationship and definitive agreement within one hundred and sixty (160) days
from the Effective Date set forth above.
 
The intent of the Parties is to structure a business relationship that will use
the respective design, development, commercialization and support strengths of
each of the Parties.
 
This LOI is an expression of interest of the Parties.  No portion of this LOI
shall be construed as a commitment or binding obligation of either of the
Parties to enter into a further agreement of any kind.
 
This LOI is not intended to grant, and shall not grant, either Party a license
in or to any intellectual property of the other Party.
 
 
Page 1 of 5
 
[***]Confidential Treatment Requested


 

 
 

--------------------------------------------------------------------------------

 

CLAUSE 2 – FIELD/INITIAL AREAS OF INTEREST
 
The term “Field”, as used in this LOI, is defined as the use of bacterial and
fungal pathogens from a range of organisms covering human infectious diseases,
the Accelr8 BACcel™ platform system and directly related technologies
(antibiotic resistance testing) owned or controlled by Accelr8 for screening and
detection of disease in humans for the purposes of diagnosis, prediction,
monitoring, and treatment selection.
 
The “Initial Areas of Interest” is defined as methods for the detection,
identification, classification and quantification in humans of infectious
disease states (including without limitation assays and instrument systems to
detect, identify and quantify certain bacterial and or fungal infections in
sputum or other human specimens).
 
Initial Areas of Interest specifically includes infectious diseases, typically
represented by hospital acquired infections.
 


 
CLAUSE 3 – EXCLUSIVITY AND REMUNERATION
 
Accelr8 grants to [***] the exclusive right to evaluate and negotiate a license
to Accelr8 Intellectual Property (defined below) and/or other strategic
agreement with Accelr8 for commercializing Accelr8 Intellectual Property,
beginning on the Effective Date of this Agreement and continuing for a period of
[***] consecutive calendar months after the submission of the Research Results
in the final research report (the “Exclusive License Period”).  This exclusivity
obligation shall extend to any rights in the Field held by Accelr8 in or to
intellectual property arising out of work performed by Accerl8 or sponsored by
Accelr8 but performed by third parties, including without limitation, work
performed at Washington University in St. Louis (“WUSTL”) School of Medicine
and/or with the Denver Health and Hospital Authority (“DHHA”) as that work is
directly related to the Field (collectively, “Accelr8 Intellectual
Property”).  At any time during the Exclusive License Period, the Parties may,
by amendment to this LOI, include or exclude any area of interest from the
Field.  The Parties agree to meet, or discuss, on a monthly basis, possible
areas of interest for inclusion or exclusion from the Field.
 
During the Exclusive License Period Accelr8 shall negotiate with [***] V&D in
good faith regarding a definitive agreement with respect to such Accelr8
Intellectual Property.  Accelr8 guarantees the right of [***] V&D during the
term of this LOI to offer a strategic relationship for Accelr8 Intellectual
Property, regardless of any offers made to Accelr8 by any third party.
 
Except to the extent necessary to conduct day-to-day business and product
development during the Exclusive License Period, Accelr8 will not, directly or
indirectly, and will cause its affiliates and its and their respective
directors, officers, employees, members, managers, agents, advisors and
representatives not to provide to third parties non-public information relating
to or in connection with the Field. Such day-to-day business and product
development activities will not encumber the property rights owned or controlled
by Accelr8 primarily used in the Field.
 
In consideration of Accelr8’s grant to [***] of the exclusive rights described
above, [***] shall compensate Accelr8 in an amount not to exceed [***] payable
on a monthly basis at [***] per month for a maximum duration of five
months.  [***] shall make its first monthly payment of [***] within fifteen (15)
days from the Effective Date (the “Initial Payment”).  Upon written mutual
agreement of the Parties, [***] shall have the right to extend the Exclusive
License Period by up to three additional thirty (30) day periods upon notice and
payment to Accelr8 of [***] for each such period (collectively, the “Additional
Payments” and together with the Initial Payment and monthly compensation
thereafter, the “Exclusivity Payments”).  The Exclusivity Payments, if any,
shall be fully creditable against any license fee, development milestone or
other payments to be made by [***] to Accelr8 at any point in the future,
excepting a court judgment of damages.
 
Page 2 of 5
 
[***]Confidential Treatment Requested


 
 
 
 

--------------------------------------------------------------------------------

 


 
CLAUSE 4 – TYPE OF COLLABORATION
 
The Parties intend to investigate, evaluate and determine the optimal
operational framework, proposed roles and responsibilities, and deal
economics.  They acknowledge that their respective commercial objectives
regarding this opportunity must be accessed for both synergies and
conflicts.  For instance, Accelr8 brings specific abilities in the areas of
instrument system development, related technology, and method of use of
intellectual property.  [***] brings specific abilities in the area of product
development, regulatory approval, and commercial sales.
 
Although the terms of a definitive agreement are to be determined, the Parties
recognize that an advantageous business relationship could comprise a research,
development and commercialization agreement for the Field.  Potential business
structures may include a development and commercialization agreement as well as
the establishment of a separate legal entity in which both Parties could hold
equity interest.
 


 
CLAUSE 5 – CONFIDENTIALITY
 
During the course of discussion, [***] and Accelr8 will each disclose
confidential and/or proprietary information, including but not limited to each
Party’s proprietary materials and technologies, economic information, business
or research strategies, trade secrets and material embodiments thereof (each
Party’s “Confidential Information”), to the other.
 
For a period of seven (7) years following the Effective Date, the recipient
shall, and shall cause its affiliates and its and their respective directors,
officers, employees, members, managers, agents, advisors and representatives to,
maintain the disclosing Party’s Confidential Information in confidence.  The
recipient shall use the disclosing Party’s Confidential Information solely for
its evaluation of research and business discussions as provided in this LOI.
 
The existence and contents of this LOI are subject to the restrictions on
disclosure and use set forth in this Clause 5.
 
The recipient’s obligations of confidentiality and non-use shall not apply to
any information that: (i) is shown by contemporaneous documentation of the
recipient to have been in its rightful possession prior to receipt from the
disclosing Party; (ii) is or becomes, through no fault of the recipient,
publicly known; (iii) is furnished to the recipient by a third party without
breach of a duty to the disclosing Party; (iv) is independently developed by the
recipient without access to the disclosing Party’s Confidential Information; or
(v) such disclosure is required by applicable law, provided that the disclosing
Party has received advance notice of the proposed disclosure by the recipient.
 
 
Page 3 of 5
 
[***]Confidential Treatment Requested
 
 
 
 

--------------------------------------------------------------------------------

 
 
Neither Party shall disclose to the other Party any confidential information
obtained from a third party on a confidential basis unless the disclosing Party
has obtained written permission from such third party to do so, or the
information is in the public domain.
 
The receiving Party may, after written notice and consultation with the
disclosing Party, make disclosures to the extent such disclosures are required
by law or the requirements of any securities exchange on which the Party’s
securities are traded.
 
The Parties acknowledge that neither the disclosing Party, nor any of its
respective employees, directors, officers, attorneys, representatives, agents,
affiliates or advisors makes any representation or warranty, express or implied,
as to the accuracy or completeness of the Confidential Information.  The Parties
agree that neither the disclosing Party, nor any of their respective employees,
directors, officers, representatives, stockholders, agents, affiliates or
advisors shall have any liability relating to or resulting from the use of the
Confidential Information, except to the extent as may be agreed in any
definitive agreement between the Parties.
 
In the event that a receiving Party is required by applicable law, regulation or
legal process to disclose any of the confidential Information or other
derivative information, the receiving Party agrees (to the extent permitted by
law) to notify the disclosing Party so that disclosing Party may seek a
protective order or other appropriate remedy or, in its sole discretion waive
compliance with the terms of this Clause 5.  In the event that no such
protective order or other remedy is obtained, or that the disclosing Party
waives compliance with the terms of this Clause 5, the receiving Party agrees to
furnish only that portion of the Confidential Information or such other
information which is legally required to be disclosed and to exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information.
 
It is understood and agreed that monetary damages would not be an adequate
remedy for any breach of this Clause 5 and that disclosing Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any such breach.  Such remedies shall not be deemed
to be the exclusive remedies for a breach but shall be in addition to all other
remedies available.  The rights of each Party under this Clause 5: (i) may be
exercised as often as necessary; (ii) are cumulative and not exclusive of rights
or remedies provided by law; and (iii) may be waived only in writing and
specifically.  Delay in exercising or non-exercise of any such right is not a
waiver of that right.
 
Nothing in this Clause 5 shall prevent the Parties from disclosing Confidential
Information to any affiliate or advisor who has a need to know to facilitate
either Party’s negotiation and evaluation of the relationship contemplated under
this LOI and is subject to at least as protective of confidentiality obligations
as contained herein.
 
 
Page 4 of 5
 
[***]Confidential Treatment Requested
 


 
 
 

--------------------------------------------------------------------------------

 


CLAUSE 6 – BINDING EFFECT
 
With the exception of Clause 3 and Clause 5, this LOI is legally binding on the
Parties only to negotiate in good faith towards entering into a definitive
agreement based on the terms under discussion, but does not contain a legally
binding obligation to proceed with or to consummate an agreement, which will
only arise, if at all, upon the negotiation, execution and delivery of a
definitive agreement.  Notwithstanding the above, Clause 3 – Exclusivity and
Remuneration, and Clause 5 – Confidentiality are binding on the Parties, subject
to the terms set forth therein.
 
This LOI may be terminated for material breach by the non-breaching Party.  In
the case of breach of Clause 3 or Clause 5 of this LOI by Accelr8, all
Exclusivity Payments shall be refunded to [***] within thirty (30) days of
termination by [***].  Clause 5 shall survive any termination or expiration of
this LOI.
 
This LOI shall be governed in all respects by the laws of the State of [***] and
the Parties hereby submit to the venue and jurisdiction of any state or federal
court located in [***].
 


 
CLAUSE 7 – CONCLUSION
 
The Parties execute this LOI as of the Effective Date indicated above to express
their willingness to continue discussions during the Exclusive License Period as
described above.
 


 
[***]
 
 
By: _________________________________
[***]
 
ACCELR8 TECHNOLOGY CORPORATION
 
By: _________________________________
David Howson
President

 
 
 
Page 5 of 5
 
[***]Confidential Treatment Requested

 

